Citation Nr: 0009966	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  95-30 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 RO decision which granted 
service connection for PTSD and assigned a 10 percent 
evaluation for such.  The veteran appeals to the Board for a 
higher rating for PTSD.


FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
the equitable adjudication of the veteran's claim.

2.  The veteran's service-connected PTSD is productive of no 
more than definite social and industrial impairment and no 
more than occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for a 30 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (prior to November 7, 1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1968 to 
February 1970.  He served in the Republic of Vietnam and was 
awarded various decorations, including the Purple Heart Medal 
and the Combat Infantryman Badge. 

In the 1980s, the veteran received psychiatric treatment on a 
few occasions.

VA outpatient records, dated in 1994, show that the veteran 
attended a weekly PTSD clinic. 

In May 1994, the veteran underwent a VA psychiatric 
compensation examination.   The examiner noted that the 
veteran was pleasant, likable, and very cooperative.  During 
the examination, the veteran reported, among other things, 
that he felt jumpy, especially when he heard loud noises.  He 
said he had never been an inpatient in a psychiatric ward.  
He also said he had been seeing a psychiatrist (for about 1 
year) as well as a counselor.  He related he had been 
attending a PTSD clinic for six months, and had been taking 
Prozac and Xanax, both of which had been exceptionally 
helpful to him.  When on medication, he said there was a 
marked improvement in his health in that he felt less nervous 
and tense.  On mental status examination, he was adequately 
oriented in all spheres.  His facial expression was 
moderately somber throughout the interview, but he did smile 
appropriately from time to time.  His speech was coherent and 
relevant; and his tempo was quite normal.  When he was asked 
about his mood, he said, he was not happy at present but as a 
rule was content.  He did not have any hallucinations or 
delusions.  There was no psychomotor retardation.  His recent 
and remote memory were well within normal range.  His ability 
to calculate and his fund of general information were 
average.  It was noted he had worked as a maintenance 
electrician for Electrical Boat for 23 years.  He worked 8 
hours a day and 5 to 7 days per week.  It was also noted that 
he did some additional part-time private electrical work.  He 
said he did not have hobbies.  It was noted that he had 
friends and did not exhibit antisocial behavior.  He said he 
had been married for 17 years and had two children one of 
whom was 11 years old and the other was 13 years old.  He 
reported that he had a loss of libido, and depression was 
noted as possibly playing a part in such.  It was opined that 
the veteran had PTSD features which were mild as a result of 
his use of medication.  It was also noted that he had 
depression which had been severe in the past but was now in 
partial remission. 

In July 1994, the veteran underwent VA psychological testing.  
It was noted that his symptoms included anxiety, depression, 
estrangement from loved ones, and an exaggerated startle 
response.  It was also noted that he avoided situations that 
resembled his combat experience.  He had a restricted range 
of affect, and had persistent symptoms of increased arousal.  
He denied having homicidal or suicidal ideation.  He had 
chronic panic attacks, chronic depression, intense survivor's 
guilt, substance abuse, and family difficulties (e.g. he 
cannot have loving feelings towards his children).  He 
reported having no specific nightmares or intrusive 
recollections.  The examiner opined that the veteran's 
symptomatology appeared to be more consistent with panic 
disorder.  On psychometric testing, it was noted that his 
profile differed from that of other Vietnam combat veterans.  
It was noted that the veteran's current symptoms did not 
support a DSM-IV diagnosis of PTSD but that his history was 
suggestive of such in the past; rather, his symptoms were 
deemed more consistent with a diagnosis of panic disorder and 
alcohol abuse (bordering on alcohol dependence).  The DSM-IV 
Axis I diagnoses were panic disorder with agoraphobia (in 
partial remission) and alcohol abuse (in partial remission).  
It was noted that he was currently undergoing pharmacotherapy 
to counter anxiety symptoms.  His current Global Assessment 
of Functioning (GAF) score was 75.  His highest GAF score 
over the past year was 80.   

By an October 1994 RO decision, service connection for PTSD 
was granted and a 10 percent rating was assigned for such. 

In February 1995, the veteran received private treatment for 
psychiatric problems.

At a February 1996 RO hearing, the veteran testified that he 
worked as an electrician.  He said he worked a lot to keep 
busy.  He said he worked with 4 people and only got along 
with 1 of them.  He said his employer was aware that he had 
PTSD and was trying to be accommodating.  He said he did not 
like being around a lot of people.  He said he did not have a 
very good rapport with his wife and kids, and that his home 
life was not the best.  He said he did not spend a lot of 
time with his parents, brothers, or sisters.  He said he was 
good friends with his brother-in-law.  When he was not 
working, he said, he watched television or worked in his 
shop.  He said he had experienced an increase in his PTSD 
symptoms.  He said his biggest problem was his inability to 
deal with and get close to people.  He also said he was jumpy 
and that such a problem could be hazardous as he was an 
electrician.  He said his sleep was for the most part ok.  He 
said he was on medication (Prozac) which had been prescribed 
by a private physician.  He said he had stopped receiving VA 
treatment for PTSD about one year ago.  When his treatment 
ended, he said, things were fine but now the symptoms were 
coming back. 

During a February 1997 VA psychiatric compensation 
examination, the veteran had normal facial expressions; and 
his eye contact and rapport with the examiner were adequate.  
He denied having a history of inpatient psychiatric treatment 
and said he had received outpatient treatment for depression 
for one year in 1994.  He also said he had received treatment 
for alcohol abuse and depression.  It was noted he had been 
married for 21 years and had two children, who were 16 and 14 
years old.  The veteran reported a positive employment 
history.  He said he had worked for Electrical Boat for the 
past 26 years, as an electrician.  It was noted that he was 
sleeping approximately 7 hours with no difficulties.  He 
spent his day at work and assisted with some chores while at 
home.  He had a valid driver's license and managed his own 
bills and funds.  He watched television and listened to music 
for relaxation, and he denied having other interests or 
hobbies.  He said he had one close friend, who he would sit 
and talk with over a few beers.  It was also noted that he 
had some contact with his siblings and his parents.  In 
general, he said he preferred to stay at home.  On mental 
status examination, he was alert and oriented in all three 
spheres.  His speech was clear.  He appeared calm during the 
interview.  He denied having hallucinations, delusions, manic 
symptoms, or current suicidal ideation.  A formal thought 
disorder was not observed.  His insight and judgment were 
good.  His attention and concentration were adequate.  The 
veteran noted that his current medication had helped him 
considerably with his depression.  The veteran showed no 
appearance of fatigue, depressed mood, irritability, 
recurrent negative ideation, or loss of interest in positive 
activities.  The veteran denied having nightmares, recurrent 
intrusive thoughts of Vietnam, or physiological reactivity to 
stimuli associated with the military or his Vietnam 
experiences.  He said he was detached from family members.  
He experienced outburst of anger, concentration difficulty, 
and a sense of a foreshortened future.  The diagnoses were 
mild PTSD, dysthymic disorder, and alcohol abuse.  The 
current GAF score was 65 and had been 60 during the previous 
year.  The veteran's condition was noted as being stable.  It 
was noted that he continued to experience depression but 
benefited from use of his current medication.  It was also 
noted that he continued to abuse alcohol which may be 
partially masking the severity of his symptoms. 

It was noted that the veteran had not received outpatient 
treatment at the VA facility in Providence, Rhode Island, 
from March 1997 to October 1999. 
 
An October 1999 VA psychiatric compensation examination 
report shows that the veteran had neither received 
substantial outpatient medical treatment nor been 
hospitalized since his last VA compensation examination in 
February 1997.  He said he stopped going to the Veteran's 
Center after he felt he had achieved as much improvement as 
he could.  He reported he had been previously prescribed 
Prozac and Xanax but had stopped using such a couple of weeks 
ago since it was making him too sleepy.  As for current 
complaints, he said he had the inability to show emotion and 
was unable to get close to his wife and kids.  He complained 
of sleep difficulty.  He said he abused alcohol.  He said he 
had worked as an electrician for 30 years, and lost about 12 
days of work per year because of psychiatric symptoms.  On 
those lost days, he said he felt as if he could not get out 
of bed and needed time by himself.  He said he was not having 
problems with his boss.  He said he was married and had two 
children; one child was in high school and the other was in 
college.  He described his home situation as "okay."  The 
veteran reported having friends, mostly drinking buddies.  It 
was noted that he became intoxicated about 6 times per month.  
He said he was jumpy at times, and described an exaggerated 
startle response.  On examination he was alert, oriented, 
cooperative, and friendly.  There was no evidence of a 
thought disorder.  There were no problems noted with flow or 
content of speech.  He denied having thought impairment, 
hallucinations, delusions, or problems with anger.  He said 
he felt as if his memory was failing.  He was only able to 
recall 1/3 of a word list after 5 minutes and the remaining 
words with prompting.  He was not able to spell world 
forwards or backwards.  He was not able to correctly perform 
serial sevens or serial threes.  While he did not have an 
obsessive compulsive disorder, he did have some counting 
rituals.  He described his nerves as very jumpy.  It was 
noted he worried a great deal but was able to control his 
feelings to some extent.  It was clear that the veteran had 
panic attacks in the past but such had markedly decreased 
since his involvement with the Veterans Center.  It was noted 
that the veteran had some agoraphobia and avoided crowded 
places such as malls, unfamiliar places, airplanes, and movie 
theaters etc., which reportedly disappointed his family.  The 
veteran described his mood as pretty good.  He said he had 
periods of depression which typically lasted no longer than 
ten days to two weeks.  His last period of depression was a 
few months ago, at which point he said he resumed using 
Prozac.  He denied homicidal and suicidal ideation, and he 
denied having feelings of hopelessness.  His appetite was 
fine; however, he said his energy level was dwindling.  He 
also said he had a markedly decreased libido.  He said he 
could identify little that brought him enjoyment or pleasure 
other than being able to sit and relax by himself or watch 
television with no one bothering him.  There was no evidence 
of mania.  The veteran took the Beck depression inventory, 
the results of which reflected he was in the mild range.  It 
was also noted that the veteran met all the criteria for 
PTSD.  He was noted as sometimes having intrusive, 
distressing recollections of traumatic events from the war, 
particularly when watching a war movie etc.  He said he still 
had distressing dreams about once a month but they did not 
wake him up out of a sound sleep as they had in the past.  He 
said he had not had flashbacks in years.  In general, he said 
he tried to avoid thoughts or feelings associated with the 
war.  There was no evidence of psychogenic amnesia.  The 
veteran had markedly decreased interests since military 
service.  He also demonstrated feelings of detachment or 
estrangement from others as well as a restricted range of 
affect.  He has often had thoughts that he was not going to 
live a full life.  He said he had difficulty falling and 
staying asleep.  He denied problems with outbursts of anger.  
He said that he had difficulty concentrating at times.  There 
was also evidence of hypervigilance.  When he was in a 
strange place, he said he sat in a corner and faced an exit.  
He also said he was "on guard" while at work.  He had an 
exaggerated startle response to loud, unexpected noises and 
to being touched.  It was noted that the veteran was capable 
of handling any benefits paid to him.  The diagnoses were 
mild PTSD, dysthymic disorder (related to PTSD), and alcohol 
abuse.  The GAF score was listed as 60 to 62.  Finally, it 
was noted that the veteran's condition was essentially stable 
and similar in nature to when he was last examined by VA (in 
February 1997). 

II.  Legal Analysis

The veteran's claim for a higher rating for PTSD is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a), meaning 
that it is not inherently implausible.  The Board is 
satisfied that all relevant facts have been properly 
developed, and that all available evidence necessary for an 
equitable disposition of this appeal has been obtained.  
Therefore, no further assistance to the veteran is required.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in VA's Schedule For Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

During the pendency of his appeal, the criteria for rating 
PTSD were revised.  Prior to November 7, 1996, Diagnostic 
Code 9411 provided that a 10 percent evaluation was warranted 
for impairment which was less than the criteria for a 30 
percent evaluation, with emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation required definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  (The term "definite" in 
the regulation means "distinct, unambiguous, and moderately 
large in degree, more than moderate but less than rather 
large."  VAOPGCPREC 9-93.)  A 50 percent evaluation was 
warranted where the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (prior 
to November 7, 1996).

Effective November 7, 1996, PTSD is evaluated pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9411.  The revised 
regulations provide that a 10 percent evaluation is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of an 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

As the veteran has appealed from an initial award, 
consideration will be given to whether a rating greater than 
10 percent, for his service-connected PTSD, was warranted for 
any period of time during the pendency of his claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, 
since the veteran's claim for a higher rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, either the amended or current rating 
criteria may apply, whichever are most favorable to the 
veteran.

Applying the old criteria, with particular regard to 
industrial impairment, it is pointed out that the veteran has 
worked as a maintenance electrician for the same company for 
over 25 years.  His typical work day is 8 hours long and he 
works 5 to 7 day per week.  He said he only gets along with 1 
of the 4 individuals he works with.  Most recently, during 
his 1999 VA examination, he indicated that his psychiatric 
symptoms sometimes necessitates that he take time off of 
work.  He indicated he lost 12 days of work last year, at 
which time he would stay at home and isolate himself.  In 
sum, while the veteran does indeed have steady employment, 
the aforementioned demonstrates that he has psychoneurotic 
symptoms which produce definite industrial impairment in that 
he has difficulty getting along with co-workers and is forced 
to take time off of work.  With respect to social impairment, 
it is noted that the veteran has been married to the same 
woman for over 20 years and has two children.  He has 
repeatedly indicated that he feels detached or estranged from 
his family.  He has described some contact with his parents 
and siblings.  He has also indicated that he has some 
drinking buddies and is close with his brother-in-law.  In 
sum, while the veteran is married and has a few friends, the 
evidence, for the most part, reflects that he has difficulty 
relating to people and often times prefers to isolate 
himself.  His symptoms suggest that he has definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people.  Taking all of the 
veteran's PTSD symptoms into account, the criteria for an 
increased rating, to 30 percent, under the old criteria are 
met.  38 C.F.R. § 4.132, Diagnostic Code 9411.

With respect to the new criteria, the Board notes that when 
the veteran was examined for VA compensation purposes in 
February 1997, it was noted that he had difficulty 
concentrating and had outbursts of anger.  When examined by 
VA in 1999, the veteran reported having periods of 
depression.  In general, he said he could identify little 
that brought him any enjoyment or pleasure other than being 
allowed to sit and relax by himself.  It was noted that he 
did not have an obsessive compulsive disorder but had some 
counting rituals.  He had panic attacks, sleeping problems, 
and difficulty concentrating.  It was also objectively noted 
that he had memory impairment.  Given his depressed mood, 
panic attacks, and chronic sleep and memory impairment, the 
criteria for an increased rating, to 30 percent, under the 
new criteria are met.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

The next question is whether the veteran meets the criteria 
for a 50 percent rating under either the old or new criteria.  
With respect to the old criteria, the Board finds that the 
evidence does not demonstrate that, due to his PTSD, his 
ability to establish and maintain effective or favorable 
relationships with people is considerably impaired and that 
psychoneurotic symptoms are of such severity and persistence 
that there is considerable impairment in the ability to 
obtain or retain employment, as would warrant a 50 percent 
rating.  38 C.F.R. § 4.132, Diagnostic Code 9411.  As for the 
new criteria, there is no evidence on file showing reduced 
reliability and productivity due to symptoms, including 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks which occur more than once a week, difficulty in 
understanding complex command, or impaired judgment and 
abstract thinking.  It is pointed out that the veteran has 
not received any significant treatment in recent years for 
his PTSD.  Based on all of the evidence, the Board finds that 
an increased rating to 30 percent is warranted under the new 
criteria.  38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
November 7, 1996).

Finally, there is no evidence of an exceptional or unusual 
disability picture with related factors, such as marked 
interference with employment or frequent periods of 
hospitalization, as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the veteran's service-connected psychiatric 
disorder has recently required frequent periods of 
hospitalization.  Further, while his service-connected 
psychiatric disorder may well cause some impairment in his 
daily activities, there is nothing to distinguish his 
situation from the cases of numerous other veterans who are 
subject to the schedular rating criteria for psychiatric 
disorders.  In any event, the Board, in the first instance, 
may not assign an extraschedular rating.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

In sum, the veteran is entitled to an increased rating of 30 
percent for his PTSD.  The preponderance of the evidence is 
against an even higher rating of 50 percent for the 
condition; thus the benefit-of-the-doubt rule does not apply 
to that aspect of the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating, to 30 percent, for PTSD have been met.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

